Citation Nr: 0430801	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals of an 
injury to the ring finger of the right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In May 2004, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating finger 
disabilities, in effect when the veteran initially filed his 
claim seeking an increased evaluation for residuals of a 
right ring finger injury, nor the revised criteria, which 
became effective August 26, 2003, are more favorable to the 
veteran's claim.

2.  The veteran's residuals of a right ring finger injury are 
manifested primarily by X-ray evidence of mild degenerative 
changes; there is favorable ankylosis of the right ring 
finger, allowing the veteran to an essentially normal grip.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for residuals 
of a right ring finger injury have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 471a, Diagnostic Codes 5003, 5010, 5227 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in June 2003 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the August 2002 rating decision denied a 
compensable evaluation for residuals of an injury to the ring 
finger of the right hand.  Only after that rating action was 
promulgated did the RO, in April 2003 and November 2003, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim. 

While the notice provided to the veteran in April 2003 and 
November 2003 was not given prior to the first RO 
adjudication of the claim in August 2002, the notice was 
provided by the RO prior to certification of the claim, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence was needed to substantiate his claim.  He was also 
advised of what evidence VA would obtain for him, and of what 
evidence he was responsible for submitting, and also advised 
to submit relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the April and 
November 2003 VA letters and the statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Moreover, and as noted above, the 
April and November 2003 correspondence notified the veteran 
as to which evidence would be obtained by him and which 
evidence would be retrieved by VA, and also suggested that he 
submit any evidence in his possession.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
treatment records and VA compensation examination.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service connection was granted for residuals of an injury to 
the ring finger of the right hand in a November 1969 rating 
decision.  The veteran was assigned a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  In January 2001, the veteran filed his 
current claim for an increased evaluation.

A January 2001 VA treatment record relevantly shows that 
examination of the veteran's hands revealed full range of 
motion in both hands

At his June 2002 VA orthopedic examination, the veteran 
complained of continued pain in his right ring finger.  The 
distal interphalangeal joint was fixed and he was unable to 
bend it.  He had some minor problems with his grasp.  
Examination revealed that the distal interphalangeal joint of 
the fourth finger was fused and somewhat tender.  The 
veteran's grasp was essentially normal.  X-ray studies of the 
right hand revealed no fracture, subluxation or significant 
soft tissue abnormalities.  However, mild degenerative 
changes were noted involving the distal interphalangeal 
joints of the ring and little fingers.  The diagnosis was 
traumatic arthritis and degenerative joint disease of the 
fourth distal interphalangeal joint.  The examiner opined 
that the veteran had approximately a ten percent loss of 
function.

During his May 2004 Travel Board hearing before the 
undersigned, the veteran testified that his right ring finger 
hurt all the time and that he wore a glove because of it.  He 
testified that he did not have a good grip and had difficulty 
lifting a pitcher of water.  His finger hurt more in cool or 
rainy weather or with increased use.  He soaked his finger in 
salt water or used Ben-Gay to alleviate the pain.  The 
veteran testified that he was right-hand dominant.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria by 
which finger disabilities (i.e., ankylosis and limitation of 
motion) are rated, effective August 26, 2003.  67 Fed. Reg. 
48784-48787 (Jul. 26, 2002).  However, the June 2003 
statement of the case indicates that the RO has considered 
both the old and new regulations in making its determination.  
The Board finds that its consideration of both the new and 
old criteria is therefore not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's residuals of an injury to the right ring finger 
are currently rated as zero percent pursuant to the 
diagnostic criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5227.  The ring finger is classified as digit IV.  For digits 
II through V, the MP joint has a range of zero to 90 degrees 
of flexion; the PIP joint has a range of zero to 100 degrees 
flexion; and the DIP joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71A, EVALUATION OF 
ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR MULTIPLE 
DIGITS OF THE HAND, Note 1 (2004).

Under the former version of Diagnostic Code 5227, ankylosis 
of the ring finger, in either the minor or major hand, is 
rated zero percent disabling.  See 38 C.F.R. § 4.71a (2002).  
A note to Diagnostic Code 5227 provided that extremely 
unfavorable ankylosis of the ring finger should be rated as 
amputation under Diagnostic Code 5155.

Under revised Diagnostic Code 5227, ankylosis of the ring 
finger, in either the minor or major hand, is also rated as 
zero percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2004).  A note to the new version of Diagnostic 
Code 5227 provides that, in rating the disability, one should 
also consider whether it should be evaluated as amputation 
under new Diagnostic Code 5155, whether an additional 
evaluation is warranted for limitation of motion of other 
digits, and whether an additional evaluation is warranted for 
interference with the overall function of the hand.  Under 
new Diagnostic Code 5230, limitation of motion of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5230 (2004).

Under Diagnostic Code 5155, which was not revised, amputation 
of the ring finger, in either the minor or major hand, is 
rated as 10 percent disabling when it is without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto and 20 percent disabling when associated with 
metacarpal resection (more than one-half the bone lost).  See 
38 C.F.R. § 4.71a (2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9- 
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Initially, the Board finds that the preponderance of the 
evidence is against a compensable rating under the Diagnostic 
Codes 5227 or 5155.  Although the veteran contends that his 
service-connected residuals of a right ring finger injury are 
more disabling than currently evaluated, and the June 2002 
examination does reveal ankylosis of the DIP joint, a 
compensable rating is not warranted under either the old or 
new rating criteria.  As the maximum disability rating for 
ankylosis of the ring finger under Diagnostic Code 5227 is 
zero percent, a compensable evaluation is not warranted under 
that Code.  

The Board notes that Diagnostic Code 5155 (amputation of the 
ring finger) and Diagnostic Code 5227(ankylosis of the ring 
finger) prior to and since the August 26, 2002, revision are 
not for application in this case.  Within this context, the 
service medical records do not indicate amputation or 
unfavorable ankylosis.  In the absence of amputation or 
unfavorable ankylosis, application of Diagnostic Code 5155 is 
not warranted.  Similarly, the evidence does not reflect that 
the right ring finger interferes with the overall function of 
the hand; thereby it does not support an assignment of an 
additional evaluation for limitation of motion of other 
digits of the right hand or for interference with the overall 
function of the hand.

The Board will therefore consider whether higher evaluations 
are warranted under the Diagnostic Codes pertaining to 
arthritis and limitation of motion.  The veteran's right ring 
finger was noted on VA examination to exhibit radiological 
evidence of degenerative changes within the DIP joint, which 
the examiner opined to be traumatic arthritis.  The examiner 
also noted that the joint was somewhat tender and caused 
somewhat minor problems with the veteran's grasp.  The Board 
finds that in view of these findings, the veteran's service-
connected residuals of an injury of the right ring finger 
warrant a 10 percent rating under Diagnostic Code 5010.  
Under this code, a 10 percent rating may be assigned where 
there is noncompensable limitation of motion in an affected 
joint group with pain objectively confirmed by findings such 
as tenderness.  Accordingly, with the application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, and resolving all reasonable 
doubt in favor of the veteran, the Board finds it reasonable 
to conclude that the residual manifestations associated with 
the veteran's right ring finger disability are consistent 
with the criteria for a 10 percent rating under Diagnostic 
Code 5003.  According, an increased rating of 10 percent is 
warranted for the veteran's residuals of an injury of the 
right ring finger.

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment increased ratings in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of pain in the 
right ring finger and his contention that it has limited his 
ability to lift things with his right hand; however, it has 
not been shown by the competent, credible evidence of record 
that the veteran's service-connected right ring finger 
disability, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 10 percent rating for residuals of a right ring finger 
injury is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



